J.L., the father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD LITEM PROGRAM, Appellees.
No. 4D10-1430.
District Court of Appeal of Florida, Fourth District.
September 29, 2010.
Philip J. Massa, Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, J. Patrick Reynolds and Heline Kottler, Assistant Regional Counsel, West Palm Beach, for appellant.
Jeffrey Dana Gillen for Appellee-Department of Children and Families, and Hillary S. Kambour, Miami, for Appellee-Guardian Ad Litem Program.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.